Case 1:20-cr-00303-RMB Document 23 Filed 09/03/20 Page 1 of 2
Case 1:20-cr-00303-RMB Document 20 Filed 08/11/20 Page 1 of 2

 

' Southern District
Federal Defender S 52. Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patten Tt A York
Executive Director Attomey-in-Charge

aad Attorney-in-Chief

Au 8 bec ch ODO errr oY

i USDC SPNY
By ECF | DOCUMENT
Honorable Richard M. Berman ELECTRONICALLY FILED
United States District Judge DOC #: _
Southern District of New York DATE FILED. 7/3/2020
500 Pearl Street t a

 

 

 

New York, New York 10007

Re: United States v, Charleton Hightower, 20 Cr. 303 (RMB)

Honorable Judge Berman:

I write with the consent of the Government to respectfully request access to
the records and papers used in connection with the constitution of the Master and
Qualified Jury Wheels in the United States District Court for the Southern District
of New York, pursuant to the Fifth and Sixth Amendments to the United States
Constitution and the Jury Selection and Service Act (“JSSA”), 28 U.S.C. §§ 1867(a)
and (f). This Court previously stayed any relevant deadlines for Mr. Hightower to
challenge his indictment under the JSSA in light of parallel litigation taking place in
United States v. Balde, 20 Cr. 281 (KPF), and other cases currently pending in this
district. See ECF No. 14; ECF No. 18.

Since my initial letter requesting a stay on June 17, 2020, ECF No. 12, Judge
Failla has ruled upon the Balde parties’ disputes regarding the specific records
requested by the defense, as well as their dispute concerning the existence and scope
of a protective order. See Balde, 20 Cr. 281 (KPF), ECF No. 30 and 36. In Balde, the
Government acknowledged that, once those disputes were resolved, it would be able
to produce the same records to subsequent defendants, including Mr. Hightower,
without issue. !

Therefore, I now request production, in the case of Mr. Hightower, of the same
records that Judge Failla has ordered to be produced in Balde. See Exhibit A,

 

1 See Balde, 20 CR. 281, ECF No. 29 (“As this Court is aware, similar requests have been
made in multiple cases in this District, including ... United States v. Hightower, 20 Cr. 303
(RMB).... To the extent the Government is ordered to produce all or some of the records
produced in this case in other cases, the Government can facilitate those productions
without further burdening the Jury Administrator or requiring that she make multiple,
duplicative productions.”).

 
Case 1:20-cr-00303-RMB Document 23 Filed 09/03/20 Page 2 of 2
Case 1:20-cr-00303-RMB Document 20 Filed 08/11/20 Page 2 of 2

United States v. Charleton Hightower June 17, 2020
Hon. Richard M. Berman Page 2 of 2

Souleymane Balde’s Request for Master and Qualified Jury Wheel Records, 20 Cr.
281, ECF No. 14; Exhibit B, Endorsed Letter Regarding Souleymane Balde’s Request
for Records, 20 Cr. 281, ECF No. 30. I also consent to the entry of a protective order
in accordance with Judge Failla’s ruling in Balde. See Exhibit C, Government’s
Proposed Protective Order, 20 Cr. 281, ECF No, 31; Exhibit D, Endorsed Letter
Regarding Protective Order, 20 Cr. 281, ECF No. 36. Should the Court approve my
request for records, the parties will submit a proposed protective order for the Court’s
review.

As noted, the Government consents to these requests.

Respectfully submitted,

/s/ Ariel Werner
Ariel Werner
Assistant Federal Defender

CC: AUSA Andrew Rohrbach

 

icahion mantel on
nSLAY. | +

jen proposes prokobive
order privy te any produchon.

 

 

 

Date. 4]3/2080 Keclaral A. Bannan

Richard M. Berman, U.S.D.J.

 

 

 
